Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-23-2006

Vurmaz v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1866




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Vurmaz v. Atty Gen USA" (2006). 2006 Decisions. Paper 1059.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1059


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-1866


                                IBRAHIM VURMAZ,

                                                   Petitioner

                                           v.

              ATTORNEY GENERAL OF THE UNITED STATES;
          SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,

                                                   Respondents



                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                               (Board No. A78-324-997)


                      Submitted under Third Circuit LAR 34.1(a)
                                 on March 10, 2006

                     BEFORE: ROTH, ALDISERT, Circuit Judges
                         and RODRIGUEZ*, District Judge

                               (Filed:    May 23, 2006 )



                                         OPINION



      *The Honorable Joseph H. Rodriguez, Senior District Judge for the District of
New Jersey, sitting by designation.
ROTH, Circuit Judge:

      Ibrahim Vurmaz petitions for review of the order of the Board of Immigration

Appeals (BIA) affirming, without opinion, the Immigration Judge’s (IJ) denial of his

application for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). We will deny the petition.

      Vurmaz, a native and citizen of Turkey, entered the United States on or about June

24, 2001 by way of Mexico. On June 24, 2001, the former Immigration and

Naturalization Service issued a Notice to Appear, charging that Vurmaz was subject to

removal under the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(6)(A)(i), as an

alien present in the United States without having been admitted or paroled after

inspection. Vurmaz appeared before the IJ on March 26, 2003, conceding removability

and seeking relief from removal by filing applications for asylum, withholding of

removal, and protection under CAT.

      Vurmaz filed an affidavit describing his experiences in Turkey which formed the

basis of his application. According to that affidavit, Vurmaz and his family were

“harrassed and denied jobs and education” due to his Muslim identity. Vurmaz asserted

that, in 1990, he joined the Refah (Welfare) Party, a “democratic party based on equality

and freedom for working class people, with an emphasis of freedom of religious

expression and practice for Muslims.” Vurmaz explained that he eventually became a

member of the Fazilet (Goodness) Party when, in 1997, the Welfare Party re-formed into


                                            2
the Goodness Party as a “preemptive move... to carry on the beliefs, ideals and platforms

of the [Welfare Party],” and subsequently, in1998, the Turkish Constitutional Court

outlawed the Welfare Party.1 Vurmaz stated that as a Party member, he “organized and

led protests against the government’s (i) closing of the Islamic schools, (ii) forcing girls

to remove their Hijab... in order to attend school, and (iii) closures of the Imam Hatip

(Islamic High Schools),” and, in 1999, he was elected to the City Council of Beyce.

Vurmaz asserted that he “tr[ied] to escape from Turkey” when the “Constitutional Court

began proceedings to shut down the [Goodness Party].” In particular, Vurmaz claimed

that he is “personally acquainted with people who have been arrested and/or harassed by

the [National Intelligence Agency] because of their party membership, and [he] fear[s]

that if [he] return[s] to Turkey [he] will be arrested too.”

       On March 26, 2003, the IJ denied Vurmaz’s applications for asylum, withholding

of removal, and CAT protection and ordered that he be returned to Turkey. On February

17, 2005, the BIA affirmed, without opinion, the IJ’s decision. On March 16, 2005,

Vurmaz filed this petition for review.

       We have jurisdiction to review final orders of the BIA under § 242(a)(1) of the

Immigration and Nationality Act, 8 U.S.C. § 1252 (2005). Where, as here, the BIA

affirms the IJ’s decision without opinion, we review the IJ’s decision. Partyka v.



       1
        In July 2001, the European Court of Human Rights upheld the Turkish
government’s decision to close the Welfare Party, ruling that the closure could reasonably
be considered to be a pressing social need for the protection of a democratic society.

                                               3
Attorney General, 417 F.3d 408, 411 (3d Cir. 2005).

       We review the IJ’s determination that an applicant failed to establish eligibility for

asylum by showing “that he/she is a refugee: a person unable or unwilling to return to the

country of that person's nationality or habitual residence because of past persecution or

because of a well-founded fear of future persecution on account of his race, religion,

nationality, membership in a particular social group, or political opinion,” under a

“substantial evidence” standard of review. Gao v. Ashcroft, 299 F.3d 266, 271-72 (3d

Cir. 2002). The applicant for asylum has a two-prong burden - he must demonstrate both

(1) subjective and (2) objective fear of persecution. Id. The applicant demonstrates his

subjective fear by “showing that [he] has a genuine fear” of persecution and demonstrates

his objective fear with evidence “that a reasonable person in [his] circumstances would

fear persecution if returned to [his] native country.” Id. (citing Elnager v. INS, 930 F.2d
784, 786 (9th Cir. 1991)). The IJ’s conclusion that an applicant failed to demonstrate both

a subjective and objective fear of persecution must be affirmed “unless the evidence not

only supports a contrary conclusion, but compels it.” Zubeda v. Ashcroft, 333 F.3d 463,

471 (3d Cir. 2003) (quoting Abdille v. Ashcroft, 242 F.3d 477, 483-84 (3d Cir. 2001)).

       Substantial evidence supports the IJ’s determination that Vurmaz failed to prove

that he was persecuted and has a well-founded fear of future persecution if returned to

Turkey.

       First, Vurmaz failed to proffer evidence establishing that he suffered past

persecution for religious and/or political opinion in Turkey. He testified that he had never

                                              4
been arrested or charged with any crime in Turkey, including for being a member of the

banned Welfare Party.2 Also he did not testify that he was wholly prohibited from

practicing his religion and specifically testified that his religious practices did not differ

from the religious practices by the majority of Muslims in Turkey.

       Second, substantial evidence supports the IJ’s finding that Vurmaz does not have

an objective basis for his fear of future persecution if returned to Turkey. Vurmaz failed

to proffer evidence that the Turkish government is systematically arresting and/or

detaining members of the former Goodness Party by reason of their prior membership.

Furthermore, although Vurmaz testified that the Turkish government prohibits formal

Islamic education (i.e. the teaching of the Koran), the 2002 Department of State Report

on International Religious Freedom states that ninety-eight percent of the Turkish

population is Muslim and state-sponsored Islamic religious instruction in public eight-

year primary schools is compulsory. In addition, neither Turkey’s constitution, nor its

laws created pursuant to it, prohibit Vurmaz from wearing a religious head covering or

otherwise engaging in religious observance in any place other than government-owned

properties. Thus, substantial evidence supports the IJ’s finding that Vurmaz’s fear of

future persecution based on religion and/or political opinion is without an objective basis




       2
       Vurmaz testified that the outlawed Goodness Party, of which he was last a
member, was closed in June of 2001. Vurmaz was no longer in Turkey at that time.

                                               5
and thus is not well-founded.3

       The IJ’s conclusion that Vurmaz failed to establish past persecution and a well-

founded fear of persecution if returned to Turkey is supported by substantial evidence.

Therefore, we will deny Vurmaz’s petition for review.




       3
        Because Vurmaz has not established that he has a “well-founded” fear of
persecution for asylum purposes, he also has not met the higher standards of eligibility for
withholding of removal, see Zubeda v. Ashcroft, 333 F.3d 463, 469 (3d Cir. 2003), or for
protection under CAT, see Ambartsoumian v. Ashcroft, 388 F.3d 85, 89 (3d Cir. 2004).

                                             6